Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 1 of 7 PageID #: 18404



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                                  X
  B & R SUPERMARKET, INC., d/b/a                  :    Case No. 1:17-cv-02738-MKB-JO
  MILAM'S MARKET, a Florida corporation,          :
  et al., Individually and on Behalf of All       :    CLASS ACTION
  Others Similarly Situated,                      :
                                                  :
                                Plaintiff,        :    JOINT STATUS REPORT
                                                  :
          v.                                      :    Conference Date: May 8, 2019
                                                  :
  VISA, INC., a Delaware corporation, et al.,     :
                                                  :
                                Defendants.       X


          Plaintiffs B & R Supermarket, Inc. (d/b/a Milam's Market), Grove Liquors LLC, Strouk

  Group LLC (d/b/a Monsieur Marcel), and Palero Food Corp. and Cagueyes Food Corp. (d/b/a

  Fine Fare Supermarket) (collectively, "Plaintiffs") and defendants Mastercard International Inc.

  ("Mastercard"), Discover Financial Services ("Discover"), Visa Inc. and Visa U.S.A. Inc.

  (together, "Visa"), and American Express Company ("AmEx") (collectively, "Defendants")

  respectfully submit this joint report in advance of the status conference scheduled for May 8,

  2019.   The parties agree that there are no issues ripe for discussion with the Court and

  respectfully request to cancel the May 8 status conference.

  I.      PENDING MOTIONS

          Plaintiffs' Renewed Motion for Class Certification. On January 31, 2019, the Court

  entered the third amended scheduling order (Dkt. No. 682), pursuant to which Plaintiffs' renewed

  motion for class certification was reinstated. Defendants' opposition was served March 15, 2019.

  On April 10, 2019, the parties submitted a joint letter motion requesting amendments to the

  operative scheduling order to extend the deadline for Plaintiffs' reply in support of their renewed

  motion for class certification and the briefing on the parties' respective motions to exclude expert



                                                 -1-
Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 2 of 7 PageID #: 18405



  testimony (Dkt. No. 690). On April 11, 2019, the Court granted the parties' motion and entered

  the fourth amended scheduling order (Dkt. No. 692), pursuant to which Plaintiffs' reply will be

  served on June 7, 2019.

         The Parties' Motions to Exclude Expert Testimony. On March 15, 2019, along with

  their opposition to Plaintiffs' renewed motion for class certification, Defendants Mastercard,

  Visa, and Discover served a motion to exclude Plaintiffs' class certification expert ("Defendants'

  Motion to Exclude"). Pursuant to the operative fourth amended scheduling order, Plaintiffs'

  opposition to Defendants' Motion to Exclude is due June 7, 2019, and Defendants' reply is due

  July 12, 2019. Dkt. No. 692. Additionally, any motion by Plaintiffs to exclude Defendants' class

  certification expert is due June 7, 2019, with Defendants' opposition due July 12, 2019, and

  Plaintiffs' reply due August 13, 2019. Id. Any oral argument on these motions will be heard

  concurrent with the hearing on Plaintiffs' renewed motion for class certification. Id.

         Discover's Motion to Compel Arbitration. In light of the Court's denial of Plaintiffs'

  motion for class certification on March 11, 2018 (Dkt. No. 644), and consistent with Discover's

  position as set forth in previous Joint Status Reports, it is Discover's position that it is proper to

  wait until the Court has decided Plaintiffs' renewed motion for class certification before moving

  to compel arbitration against the approximately 1,200 putative class members with which

  Discover has valid, enforceable arbitration agreements.

  II.    STATUS OF DISCOVERY

         Defendants' Production of Transaction Data. In early 2018, Plaintiffs requested that

  Defendants provide transaction data for the time period through and including September 30,

  2017. After a lengthy meet and confer process, Visa, Mastercard, and Discover largely agreed to

  produce specific data as requested and AmEx agreed to supplement its prior production of the




                                                  -2-
Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 3 of 7 PageID #: 18406



  transaction data for a sample of merchants and produce a series of monthly reports that reflect

  FLS chargebacks in an aggregate form. Mastercard and Discover completed their productions

  prior to the filing of the renewed motion for class certification. Visa and AmEx completed their

  productions later that month.

         Additional Fact Discovery.        Plaintiffs identified concerns and questions regarding

  AmEx's second privilege log for withheld documents and supplemental production of documents

  and have met and conferred with AmEx regarding these issues. AmEx produced additional

  documents on January 25, 2019.         Upon further communications with counsel for AmEx,

  Plaintiffs have determined that no additional fact discovery will be necessary.

         Third-Party Discovery. During the fact discovery period, Plaintiffs issued subpoenas to

  numerous third parties, including those that Plaintiffs believe have served as acquirers and/or

  processors with respect to merchant transactions identified in Defendants' production of

  transaction data. To date, Plaintiffs have received all anticipated third party data productions.



  Respectfully submitted this 1st day of May, 2019, by:

  ROBBINS ARROYO LLP                                    CRAVATH, SWAINE & MOORE LLP

  s/ George C. Aguilar                                  s/ Peter T. Barbur
  GEORGE C. AGUILAR                                     PETER T. BARBUR
  JENNY L. DIXON                                        DAMARIS HERNÁNDEZ
  ASHLEY R. RIFKIN                                      825 Eighth Avenue
  ERIC M. CARRINO                                       New York, NY 10019
  5040 Shoreham Place                                   Telephone: (212) 474-1000
  San Diego, CA 92122                                   Facsimile: (212) 474-3700
  Telephone: (619) 525-3990                             pbarbur@cravath.com
  Facsimile: (619) 525-3991                             dhernandez@cravath.com
  gaguilar@robbinsarroyo.com
  jdixon@robbinsarroyo.com                              Attorneys for Defendant American Express
  arifkin@robbinsarroyo.com                             Company
  ecarrino@robbinsarroyo.com




                                                  -3-
Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 4 of 7 PageID #: 18407



  DEVINE GOODMAN RASCO &                             ARNOLD & PORTER
    WATTS-FITZGERALD, LLP                             KAYE SCHOLER LLP
  JOHN W. DEVINE
  ROBERT J. KUNTZ, JR.                               s/ Robert J. Vizas
  2800 Ponce De Leon Blvd., Suite 1400               ROBERT J. VIZAS
  Coral Gables, FL 33134                             SHARON D. MAYO
  Telephone: (305) 374-8200                          Three Embarcadero Center, Tenth Floor
  Facsimile: (305) 374-8208                          San Francisco, CA 94111
  jdevine@devinegoodman.com                          Telephone: (415) 471-3100
  rkuntz@devinegoodman.com                           Facsimile: (415) 471-3400
                                                     robert.vizas@arnoldporter.com
  LAW OFFICES OF                                     sharon.mayo@arnoldporter.com
    THOMAS G. AMON
  THOMAS G. AMON                                     ARNOLD & PORTER
  PETER B. PATTERSON, JR.                              KAYE SCHOLER LLP
  733 3rd Avenue, 15th Floor                         MARK R. MERLEY
  New York, NY 10017                                 MATTHEW A. EISENSTEIN
  Telephone: (212) 810-2430                          KAREN C. OTTO
  Facsimile: (212) 810-2427                          LAURA J. BUTTE
  tamon@amonlaw.com                                  RON A. GHATAN
  ppatterson@amonlaw.com                             601 Massachusetts Avenue, NW
                                                     Washington, DC 20001
  Counsel for Plaintiffs B & R Supermarket,          Telephone: (202) 942-5000
  Inc. (d/b/a Milam's Market), Grove Liquors         Facsimile: (202) 942-5999
  LLC, Strouk Group LLC (d/b/a Monsieur              mark.merley@arnoldporter.com
  Marcel), and Palero Food Corp. and                 matthew.eisenstein@arnoldporter.com
  Cagueyes Food Corp. (d/b/a Fine Fare               karen.otto@arnoldporter.com
  Supermarket)                                       laura.butte@arnoldporter.com
                                                     ron.ghatan@arnoldporter.com

                                                     ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
                                                     ROBERT C. MASON
                                                     250 West 55th Street
                                                     New York, NY 10019
                                                     Telephone: (212) 836-8000
                                                     robert.mason@arnoldporter.com

                                                     Attorneys for Defendants Visa Inc. and Visa
                                                     U.S.A. Inc.

                                                     WINSTON & STRAWN LLP

                                                     s/ Jeffrey L. Kessler
                                                     JEFFREY L. KESSLER
                                                     EVA W. COLE



                                               -4-
Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 5 of 7 PageID #: 18408



                                            JOHANNA RAE HUDGENS
                                            KELLI L. LANSKI
                                            200 Park Avenue
                                            New York, NY 10166
                                            Telephone: (212) 294-6700
                                            Facsimile: (212) 294-4700
                                            jkessler@winston.com
                                            ewcole@winston.com
                                            jhudgens@winston.com
                                            klanski@winston.com

                                            WINSTON & STRAWN LLP
                                            JAMES F. HERBISON
                                            35 West Wacker Drive
                                            Chicago, IL 60601
                                            Telephone: (312) 558-5600
                                            Facsimile: (312) 558-5700
                                            jherbiso@winston.com

                                            WINSTON & STRAWN LLP
                                            SEAN D. MEENAN
                                            JEANIFER E. PARSIGIAN
                                            DANA L. COOK-MILLIGAN
                                            101 California Street
                                            San Francisco, CA 94111
                                            Telephone: (415) 591-1000
                                            Facsimile: (415) 591-1400
                                            smeenan@winston.com
                                            jparsigian@winston.com
                                            dlcook@winston.com

                                            Attorneys for Defendant Discover Financial
                                            Services


                                            PAUL, WEISS, RIFKIND, WHARTON
                                            & GARRISON LLP

                                            s/ Kenneth A. Gallo
                                            KENNETH A. GALLO
                                            CRAIG A. BENSON
                                            MICHELLE K. PARIKH
                                            2001 K Street, NW
                                            Washington, DC 20006-1047
                                            Telephone: (202) 223-7300
                                            Facsimile: (202) 223-7420



                                      -5-
Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 6 of 7 PageID #: 18409



                                            kgallo@paulweiss.com
                                            cbenson@paulweiss.com
                                            mparikh@paulweiss.com

                                            Attorneys for Defendant Mastercard
                                            International Incorporated




                                      -6-
Case 1:17-cv-02738-MKB-JO Document 694 Filed 05/01/19 Page 7 of 7 PageID #: 18410



                                    CERTIFICATE OF SERVICE

            I hereby certify that on May 1, 2019, I authorized the electronic filing of the foregoing

  with the Clerk of the Court using the CM/ECF system which will send notification of such filing

  to all registered parties and attorneys of record.



                                                       s/ George C. Aguilar
                                                       GEORGE C. AGUILAR

                                                       ROBBINS ARROYO LLP
                                                       5040 Shoreham Place
                                                       San Diego, CA 92122
                                                       Telephone: (619) 525-3990
                                                       Facsimile: (619) 525-3991
                                                       gaguilar@robbinsarroyo.com




  1354950




                                                   -7-
